DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claim 1-33 and 44 are cancelled.  Claims 34-43 and 45-46 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The rejection claim 34-43 and 45-46 under 35 U.S.C. 103 as being unpatentable over Boutique et al. (US 7,273,837 B2) in view of Neplenbroek et al. (US 8,876,982 B2) is maintained.
The rejection of claim 34-43 and 45-46 under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2005/0060811 A1) is maintained.
Response to Arguments
Applicant's arguments filed 3/8/2021, have been fully considered but they are not persuasive. Applicant’s continue to urge that the prior art do not teach the synergistic effect on the reduction of fabric drying time when the weight ratio of triblock copolymer to aminosilicone is in a range of from about 5:1 to about 20:1.  In response, the claimed method is to contacting a textile with an aqueous bath having the language in claim 34a. The preamble and other synergistic properties are not patentable method steps.   The drying time reduction.  See col.5-10.  And one of ordinary skill is motivated to replace the EO/PO/BO of Boutique with the EO/PO/EO as claimed and taught by Naplenbroek to have greater than 10% reduction in drying times (see table in col.14) because col.10 lines 57-65 teach the surfactants work by adsorbing onto the surface and the col.14 illustrates where the LF221 (EO/BO surfactant) and LF303 (EO/PO surfactant) have reduced drying times by greater than 10% sometimes almost 50% as in when the substrate is cutlery.  See col.14,ln.10-35 and 55-60 and the explanation on col.15,ln.1-25.  Thus, the table in col.14 shows that both the propylene and butylene surfactants reduce the drying times in general when they are adsorbed onto a surface.  Given this explicit teaching in the table in col.14 of Neplenbroek et al.  Examiner has to maintain the combination rejection with Boutique et al. which while is silent as to the reduction of drying times, it is not silent on the fact that the similar butylene triblock surfactants are imparted into the fabric thus providing the fabric care, softness and improved drying times can similarly be expected.  Accordingly the rejection is maintained.  
Applicants urge that Smith et al. (US 2005/0060811 A1) teach that the claimed EO/PO/EO triblock reduces wrinkles and does not teach the claimed drying time reduction.  In response, again the claimed method step of contacting a fabric with the claimed triblock in an aqueous bath is taught by Smith in a similar fabric care method conserving energy which method uses the claimed triblock and aminosilicone in the claimed ratio.  Examiner has provided several references guiding one of ordinary skill to the concept of the claimed ratio of the claimed components in the claimed method step . 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 34-43 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2005/0060811 A1).
Smith et al. (US 2005/0060811 A1) teach a fabric care method conserving energy which method uses the claimed triblock (see page 26, [0336]) and aminosilicone (see page 3, [0039] also teaching polydimethylsiloxane of claim 38).  Page 23, [0316] guides one of ordinary skill to the concept of either increasing or decreasing drying times whichever is desirable.  
Regarding the molar mass in claims 35-37, see Smith et al. table [0336] on  page26, also see the teaching in [0349-0350] regarding the claimed percentage amount.  
Regarding claim 39 extraction process, see Smith et al. [0262] teaching fabric care and extraction with low molecular weight fraction are suitable for use in processes that involve Subsequent water treatments, such as, pre-soak, wash-added and/or rinse-added laundry processes and products.  See page 18. [0262].
Tumble drying of claim 40 is taught by Smith et al. on page 60 [0781]. And [0056] teaches the silicones are at room temperature, see page 5 meeting the limitation of claim 41. 

Regarding the pH of claim 43, see page 35, [0457] of Smith et al. teaching an optimal pH of 3-8 as claimed. 
Regarding claim 45, one of ordinary skill can easily look to the table on page 4, [0045] to select a proportion as claimed of the aminosilicone and the triblock.  Examiner notes that Smith et al. [0045] table is with EO/PO, not the claimed triblock, however, aforementioned portions of the prior art specification provide clear guidance to the broadly claimed ratio.
Regarding claim 46, again see [0262] teaching rinse added laundry processes.
Smith et al. do not exemplify the claimed EO/PO/EO triblock copolymer surfactant with the aminosilicone providing at least a 10% drying time reduction as required of claim 34.  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to achieve the claimed 10% reduction in drying time as claimed because Smith et al. guide one of ordinary skill to the same aminosilicone and EO/PO/EO triblock copolymer for the same purpose of fabric care with a focus on conserving energy in general.  
Claim 34-43 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Boutique et al. (US 7,273,837 B2) in view of Neplenbroek et al. (US 8,876,982 B2) cited in Applicant’s IDS.
Boutique et al. teaches the method steps of contacting a textile in an aqueous bath, and further establishes the equivalence of this laundry treatment in the wash cycle oC and the intended use pH is 3-8.  See col.5,ln.35.
Boutique et al. teach the detergent to comprise by weight about 0.01% to 30% aminosilicone (see col.15,ln.10-15) and about 0.01% to 90% of the polyethyleneoxide/propyleneoxide copolymer.  See col.15,ln.65 and col16,ln.42.
Boutique et al. do not teach the claimed EO/PO/EO triblock copolymer surfactant and do not teach at least a 10% drying time reduction as required of claim 34.  
In the analogous art of drying in automatic machines the entirety of Neplenbroek et al. (US 8,876,982 B2) is to guide one of ordinary skill to drying time reduction.  See col.5-10.  Specifically in Col.10.ln.57-65, Neplenbroek et al. explain that drying times are reduced by the action of surfactants being adsorbed onto the item during the washing step with a Subsequent decrease of the contact angle when contacted by the rinse water, leading to reduced thickness of the rinsewater film and so resulting into faster drying of the substrates when rinsed with freshwater.  Examiners position is that one of ordinary skill can comprehend that if the Neplenbroek reference is discussing the 
Regarding the molar mass of the EO/PO/EO triblock copolymer of claim 35, Neplenbroek et al. teach about 500 g/mol to about 5000 g/mol ((ethylene oxide)a-(propylene oxide)b-(ethylene oxide)c triblock copolymer wherein a, b and c are integers from 1 to 350; a, b and c integer equal to 8 equates to 1169 g/mol; column 6, lines 42-53). Regarding the PO block molar mass of claim 36, Neplenbroek et al. teach a PO block having a molar mass of from about 450 g/mol to about 4500 g/mol ((ethylene oxide)a-(propylene oxide)b-(ethylene oxide)c triblock copolymer wherein a, b and c are integers from 1 to 350; b integer between 8-77 equates to a PO block having a molar mass from 465-4472 g/mol; column 6, lines 42-53).

Regarding claim 46, see Neplenbroek abstract clearly stating that because the amount of surfactant is sufficient to provide a layer of surfactant…to afford a sheeting action in an aqueous rinse step without any added rinse agent.  See abstract and claim 1 further reiterating that their aqueous composition is added in the rinse step…without additional rinse agents needing to be added.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify the EO/PO/BO triblock copolymer that Boutique et al. teach in wash or rinse aminofuncitonal silicone laundry detergent with the claimed EO/PO/EO copolymer as taught by Naplenbroek to improve the drying of the substrates in similar domestic automatic washing machines.  Neplenbroek et al. teach the claimed EO/PO/EO triblock copolymer in an amount from about 0.5 wt% to about 15% by weight of a detergent composition including silicones in general have improved drying ability and Boutique et al. teach a similar combination of polydimethylsiloxane having amino functional groups with EO/PO/BO triblock copolymers in general.  One of ordinary skill in the art is motivated to combine the teachings of Boutique et al. with that of Neplenbroek et al. because both references are in the analogous art of improving drying in automatic machines in general.    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764